Exhibit 10.36

FIRST VIRGINIA BANKS, INC.

1986 KEY EMPLOYEE SALARY REDUCTION DEFERRED COMPENSATION PLAN



--------------------------------------------------------------------------------

FIRST VIRGINIA BANKS, INC.

1986 KEY EMPLOYEE SALARY REDUCTION DEFERRED COMPENSATION PLAN

TABLE OF CONTENTS

 

Section

   Page No.

ARTICLE I

  

Purpose of the Plan - Effective Date

  

Section 1.01 Purpose

   1

Section 1.02 Effective Date

   1

ARTICLE II

  

Definitions

  

Section 2.01 Beneficiary

   1

Section 2.02 Board of Directors

   1

Section 2.03 Committee

   1

Section 2.04 Compensation

   1

Section 2.05 Corporation

   1

Section 2.06 Deferred Compensation Agreement

   1

Section 2.07 Disability

   1

Section 2.08 Employee

   2

Section 2.09 Employer

   2

Section 2.10 Highly Paid Employee

   3

Section 2.11 Insurance Company

   3

Section 2.12 Participant

   3

Section 2.13 Pension Trust Plan

   3

Section 2.14 Plan

   3

Section 2.15 Plan Year

   3

Section 2.16 Policy

   3

Section 2.17 Reduction Period

   3

Section 2.18 Secondary Beneficiary

   3

ARTICLE III

  

Administration

  

Section 3.01 Administration

   3

ARTICLE IV

  

Eligibility

   4

Section 4.01 Eligibility

  

ARTICLE V

  

Participation and Deferral

  

Section 5.01 Participation

   4

 

i



--------------------------------------------------------------------------------

Section 5.02 Deferral of Compensation

   4

ARTICLE VI

  

Benefits

  

Section 6.01 Normal Retirement Benefits

   5

Section 6.02 Early Retirement Benefits

   5

Section 6.03 Termination of Participation

   5

Section 6.04 Pre-Retirement Survivor Benefits

   6

Section 6.05 Benefits After Payments Begin Under This Plan

   6

ARTICLE VII

  

Discretionary Purchase of Policies

  

Section 7.01 Discretionary Purchase of Policies

   6

Section 7.02 Interest of Participant

   6

ARTICLE VIII

  

Termination and Amendment

  

Section 8.01 Termination and Amendment

   7

ARTICLE IX

  

Claims Procedure

  

Section 9.01 Determination

   7

Section 9.02 Review

   7

ARTICLE X

  

Miscellaneous Provisions

  

Section 10.01 General Undertaking

   8

Section 10.02 Binds Heirs, etc

   8

Section 10.03 No Guarantee of Employment

   8

Section 10.04 Nonalienation of Benefits

   8

Section 10.05 Withholding

   8

Section 10.06 Gender and Number

   8

Section 10.07 Titles and Headings

   8

Section 10.08 Governing Law

   8

Section 10.09 Prevention of Escheat

   8

Section 10.10 Separability Clause

   9

 

ii



--------------------------------------------------------------------------------

FIRST VIRGINIA BANKS, INC.

1986 KEY EMPLOYEE SALARY REDUCTION DEFERRED COMPENSATION PLAN

Purpose of the Plan - Effective Date

Purpose. The purpose of this Plan is to provide key Employees of First Virginia
Banks, Inc. or its subsidiaries with the opportunity to receive supplemental
retirement benefits and to provide for the payment of survivor benefits in the
event of death before the date on which retirement payments are scheduled to
commence under the Plan. An additional purpose is to establish a method of
paying additional compensation that will aid First Virginia Banks, Inc. and its
subsidiaries in continuing to attract and retain as Employees persons whose
abilities, experience and judgment can contribute to the continued progress of
First Virginia Banks, Inc. and its subsidiaries.

Effective Date. This Plan shall be effective January 1, 1986.

Definitions

Beneficiary. Shall mean the person or persons designated by a Participant in a
Designation of Beneficiary Form filed with the Corporation’s Secretary to
receive payments under the Plan after the Participant’s death.

Board of Directors. Shall mean the Board of Directors of the Corporation,
sometimes referred to as the Board.

Committee. Shall mean the Executive Committee of the Board.

Compensation. Shall mean the basic rate of annual remuneration being paid to an
Employee. No bonuses, overtime pay, commissions or other type of additions to
basic remuneration shall be taken into consideration.

Corporation. Shall mean First Virginia Banks, Inc. and its successors and
assigns.

Deferred Compensation Agreement. Shall mean a written agreement between a
Participant and the Corporation, pursuant to which a Participant agrees to a
deferral of his compensation and the Corporation agrees to pay retirement or
survivor benefits in accordance with the terms of the Plan and the agreement.

Disability. Shall mean the incapacity of a Participant by reason of bodily
injury or disease which prevents the Participant from performing each and all
the material duties of his own occupation with the Employer or any occupation or
employment for wage or profit for which he is



--------------------------------------------------------------------------------

reasonably qualified by education, training or experience as determined by the
Committee with the advice of one or more physicians. A determination with
respect to a Participant’s Disability shall be as of the date on which the
Disability commenced.

Employee. Shall mean an individual who is employed by an Employer and is on the
payroll of such Employer.

Employer. Shall mean the Corporation and its subsidiaries.

The term “Employer” shall be used throughout this Plan to designate the
respective Employer entities unless the context demands otherwise, and each
Employer shall be deemed such only as to those Participants who are on its
payroll and in each case only to the extent of the Compensation which it pays to
each of those Participants.



--------------------------------------------------------------------------------

Highly Paid Employee. Shall mean an Employee who is receiving Compensation equal
to or greater than Forty Seven Thousand Five Hundred Dollars ($47,500) or such
other amount as may be established from time to time by the Committee.

Insurance Company. Shall mean any legal reserve life insurance company which
shall issue a Policy in accordance with Article VII of this Plan.

Participant. Shall mean an Employee who is eligible and becomes covered under
Articles IV and V of this Plan.

Pension Trust Plan. Shall mean the First Virginia Pension Trust Plan as
currently in effect and as the same may be amended from time to time and any
successor thereto or replacement thereof.

Plan. Shall mean the Corporation’s 1986 Key Employee Salary Reduction Deferred
Compensation Plan as set forth herein and as it may be amended from time to
time.

Plan Year. Shall mean a twelve (12) consecutive month period which shall begin
on January 1 and end on December 31.

Policy. Shall mean any life insurance policy purchased by the Corporation on the
life of a Participant.

Reduction Period. Shall mean a period of five (5) consecutive Plan Years, the
first period beginning January 1,1986 and ending on December 31, 1990.

Secondary Beneficiary. Shall mean the person or persons designated by a
Participant in a Designation of Beneficiary Form filed with the Corporation’s
Secretary to receive payments under the Plan if the Participant’s primary
Beneficiary should predecease Participant.

Administration

Administration. This Plan will be administered by and under the direction of the
Committee. The Committee shall adopt, and may from time to time modify or amend,
such rules and guidelines consistent herewith as it deems necessary or
appropriate for carrying out the provisions and purposes of the Plan, which,
upon its adoption and so long as in effect, shall be deemed a part hereof to the
same extent as if set forth in the Plan (hereinafter referred to as the
“Administrative Guidelines”). If any matter pertaining to the individual
participation of a member of the Committee comes up for action of the Committee,
that member shall be disqualified to act upon the particular matter, which
matter shall be resolved by the remaining members of the Committee. Any
interpretation and construction by the Committee of any provision of, and the
determination of any question arising under, the Plan, the Administrative
Guidelines, and any Deferred Compensation Agreement under the Plan, shall be
final and conclusive.



--------------------------------------------------------------------------------

The Corporation shall maintain accurate bookkeeping accounts with respect to
each Participant’s Compensation credited and deferred under his Deferred
Compensation Agreement.

Eligibility

Eligibility. Each Highly Paid Employee who is a key Employee designated by the
Committee and who satisfies such medical requirements as the Committee may
impose, shall be eligible to participate in the Plan.

Participation and Deferral

Participation. An eligible Employee may become a Participant by completing a
Deferred Compensation Agreement and filing it with the Corporation’s Secretary
prior to the beginning of a Plan Year. The effective date of participation will
be the first day of the Plan Year after the Deferred Compensation Agreement has
been filed. In the Deferred Compensation Agreement, the Participant must
indicate (a) the amount of Compensation the Participant wishes to defer (which
must be at least One Thousand Dollars ($1,000), and must be in multiples of One
Thousand Dollars ($1,000)), and (b) the three specific Plan Years during the
Reduction Period in which the Participant wishes to defer. A Participant may
redesignate the specific Plan Years during the Reduction Period in which he
wishes to defer by entering into a new Deferred Compensation Agreement and
redesignating the new Plan Years on the new Deferred Compensation Agreement,
provided, however, that the new Deferred Compensation Agreement is executed
prior to the beginning of a redesignated Plan Year. In this case, the new
Deferred Compensation Agreement would amend the old Agreement. Otherwise, the
Deferred Compensation Agreement is irrevocable and may not be amended prior to
the completion of the deferrals.

A Participant may increase the amount deferred by entering into a new Deferred
Compensation Agreement for the increase amount, subject to approval of the
Committee. Execution of a new Deferred Compensation Agreement will result in a
new Reduction Period for the increased deferral amount. A new Deferred
Compensation Agreement will be in addition to, and not supersede, any existing
Deferred Compensation Agreement. Participation in the Plan will be determined
separately for each Deferred Compensation Agreement.

Deferral of Compensation. The Employer shall defer payment of the Participant’s
Compensation in the manner and amount stated in his Deferred Compensation
Agreement. Deferrals shall cease automatically once a Participant has deferred
the total amount specified in his Deferred Compensation Agreement.

If a Participant is receiving long-term disability benefits from the
Corporation’s Long-Term Disability Plan and suffers from a Disability during any
of the Plan Years in which deferments are to be made such that Participant
cannot continue his deferments as indicated in



--------------------------------------------------------------------------------

the Deferred Compensation Agreement, none of the Participant’s benefits under
the Plan shall be in any way reduced solely because the Participant cannot defer
while under such a Disability. The Participant’s participation in the Plan will
continue as if the Participant continued to make, and the Participant will be
given credit for as if he had made, the deferments during the period of the
Disability. If the Participant’s Disability ends prior to the Reduction Period,
the Participant must resume making deferments in accordance with his Deferred
Compensation Agreement.

Benefits

Normal Retirement Benefits. A Participant who has made sufficient deferrals for
at least one Plan Year and who is sixty-five (65) years old, shall be entitled
to receive Normal Retirement Benefits under this Plan. Normal Retirement
Benefits shall be equal to the amount specified in the Participant’s Deferred
Compensation Agreement multiplied by the ratio (expressed to the nearest
thousandth of a percent) of: (a) the amount of deferrals the Participant has
made pursuant to the terms of his Deferred Compensation Agreement to (b) the
total amount of deferrals that the Participant indicated in his Deferred
Compensation Agreement he would make during the Reduction Period. This amount
shall be payable by the Corporation in fifteen (15) equal annual payments. The
first payment shall begin on the later of: (a) the first day of the month
following the last day of the Reduction Period, or (b) the first day of the
month following the Participant’s sixty-fifth (65th) birthday, and subsequent
payments shall be made on the same day of each subsequent year.

Early Retirement Benefits. In lieu of Normal Retirement Benefits, a Participant
who has made sufficient deferrals for at least one Plan Year and who is retired
and eligible for an earlier retirement benefit under the Pension Trust Plan may
elect to receive Early Retirement Benefits under this Plan. Early Retirement
Benefits shall be equal to the amount specified in the Participant’s Deferred
Compensation Agreement multiplied by the ratio (expressed to the nearest
thousandth of a percent) of: (a) the amount of deferrals the Participant has
made pursuant to the terms of his Deferred Compensation Agreement to (b) the
total amount of deferrals that the Participant indicated in his Deferred
Compensation Agreement he would make during the Reduction Period. This amount
shall be payable by the Corporation in fifteen (15) equal annual payments. The
first payment shall begin on the later of: (a) the first day of the month
following the last day of the Reduction Period, or (b) the first day of the
month following the date on which Participant retires under the earlier
retirement provisions under the Plan, and subsequent payments shall be made on
the same day of each subsequent year.

Termination of Participation. A Participant’s participation will be terminated
under the Plan only by Participant’s failure to complete deferrals for the first
Plan Year that Participant has designated in his Deferred Compensation Agreement
as the first Plan Year to defer, for any reason other than death. If
Participant’s participation is terminated, then he shall receive a lump sum
payment of the total amount of his Compensation deferred within sixty (60) days
after the first day of the month following his termination of participation. The
effective date of termination shall be the date of termination of employment if
Employee’s employment is

 

8



--------------------------------------------------------------------------------

terminated prior to completing deferrals for at least one Plan Year; otherwise,
the date of termination shall be the first date of the next Plan Year following
the first Plan Year designated by Participant as the first Plan Year to defer.

The transfer of a Participant from the payroll of one of the Employers hereunder
to the payroll of one or more of the other Employers hereunder shall not be
construed as a termination of employment for purposes of this Plan.

Pre-Retirement Survivor Benefits. Provided that a Participant’s participation in
the Plan has not been terminated and Participant has not been paid any
retirement benefits under his Deferred Compensation Agreement, then, upon
Participant’s death, Participant’s Beneficiary (or Secondary Beneficiary, as the
case may be) shall be entitled to receive the pre-retirement survivor benefits
specified in the Participant’s Deferred Compensation Agreement. This amount
shall be payable by the Corporation in fifteen (15) equal annual payments. The
first payment shall be made as of the first day of the second month following
the Participant’s death and subsequent payments shall be made on the same day of
each subsequent year.

Benefits After Payments Begin Under This Plan. If a Participant should die after
having been paid at least one payment of retirement benefits under either
Section 6.01 or 6.02 of this Plan, the Participant’s Beneficiary (or Secondary
Beneficiary, as the case may be) shall be entitled to receive the remaining
retirement benefits payable to Participant at the same time and in the same
manner as Participant would have received them.

If Participant’s Beneficiary (or Secondary Beneficiary) should die after having
been paid at least one payment of survivor benefits, then the remaining survivor
benefits shall be paid pursuant to the Last Will and Testament of the said
Beneficiary (or Secondary Beneficiary) or in the absence of such a Will being
admitted to probate within one year from the date of death, then to the Personal
Representative of the said Beneficiary (or Secondary Beneficiary). Such payments
shall be made at the same time and in the same manner as said Beneficiary (or
Secondary Beneficiary) would have received them.

Discretionary Purchase of Policies

Discretionary Purchase of Policies. The Corporation may, but shall not be
required to, offset its obligations under this Plan through the purchase of life
insurance on the life of each Participant. Each Participant agrees to cooperate
in the securing of life insurance on the Participant’s life by furnishing such
information as the Corporation and the Insurance Company may require, taking
such physical examinations as may be necessary and taking any other such action
as may be requested by the Corporation and the Insurance Company to obtain such
insurance coverage. If any Participant refuses to cooperate in the securing of
life insurance, the Corporation shall have no further obligation to that
Participant under this Plan.

Interest of Participant. Neither the Participant nor any Beneficiary shall have
any interest in any Policy purchased under Section 7.01 nor in any other assets
of the Corporation. The



--------------------------------------------------------------------------------

Participant’s and Beneficiary’s only interest hereunder shall be the right to
receive the benefits provided under the Plan. Nothing in this Plan shall be
construed as the creation by the Corporation of an escrow account or trust fund
or as any other form of asset segregation, it being the intention and
understanding of the parties that the Corporation’s obligations under this Plan
shall be unfunded and that the Participant and any Beneficiary shall, as to
claims under this Plan, be no more than a general creditor of the Corporation.

Termination and Amendment

Termination and Amendment. The Board of Directors of the Corporation reserves in
its sole and exclusive discretion the right at any time, and from time to time,
to amend this Plan in any respect or terminate this Plan without restriction and
without the consent of any Participant, Beneficiary, or Secondary Beneficiary,
provided, however, that neither termination nor any amendment of the Plan may,
without written approval of a Participant, reduce or terminate any benefit to or
in respect of a Participant under this Plan.

Claims Procedure

Determination. The Committee shall be responsible for determining all claims for
benefits under this Plan. Within ninety (90) days after receiving a claim, the
Committee shall notify a claimant of its decision. If the decision is adverse to
the claimant, the Committee shall advise him of the reasons for the decision, of
the Plan provisions involved, of any additional information he must provide to
perfect this claim and of his right to request a review of the decision.

Review. A claimant may request a review of an adverse decision by written
request to the Committee made within sixty (60) days after receipt of the
decision. The review shall be conducted by a separate committee consisting of
three persons designated or appointed by the Committee. The separate committee
shall afford the claimant a hearing and the opportunity to review all pertinent
documents and submit issues and comment orally and in writing and shall render a
review decision in writing all within sixty (60) days after receipt of a request
for a review. The claimant shall receive written notice of the separate
committee’s review decision, together with specific reasons for the decision and
reference to the pertinent provisions of the Plan. The decision of the review
committee shall be final and binding on the Corporation and Participant.



--------------------------------------------------------------------------------

Miscellaneous Provisions

General Undertaking. All parties to this Plan and all persons claiming any
interest whatsoever hereunder agree to perform any and all acts and execute any
and all documents and papers which may be necessary or desirable for the
carrying out of this Plan or any of its provisions.

Binds Heirs, etc. This Plan shall be binding upon the heirs, executors,
administrators, successors and assigns, as such terms shall apply, of any and
all parties hereto, present and future.

No Guarantee of Employment. Nothing contained herein shall be deemed to give any
individual the right to be retained in the service of the Employer or to
interfere with the rights of the Employer to discharge any individual at any
time, with or without cause.

Nonalienation of Benefits. No benefits payable hereunder may be assigned,
pledged, mortgaged or hypothecated and, to the extent permitted by law, no such
benefits shall be subject to legal process or attachment for the payment of any
claims against any person entitled to receive the same provided, however, that
nothing herein shall be deemed to affect the rights of the Participant’s
Beneficiary (or Secondary Beneficiary) to appoint the same by his or her Last
Will and Testament.

Withholding. Deferrals by a Participant under this Plan and payments made by the
Corporation under this Plan shall be subject to withholding at the time of such
deferral or payment, as shall be required under any income tax or other law,
whether of the United States or any other jurisdiction.

Gender and Number. The masculine pronoun wherever used herein shall include the
feminine gender and the feminine the masculine, and the singular number as used
herein shall include the plural and the plural the singular, unless the context
clearly indicates a different meaning.

Titles and Headings. The titles to Articles and headings of Sections or
subsections of this Plan are for convenience of reference and, in case of any
conflict, the text of the Plan, rather than titles and headings, shall control.

Governing Law. The validity, construction and effect of the provisions of this
Plan in all respects shall be governed and regulated according to and by the
laws of the Commonwealth of Virginia and to the extent the laws of the
Commonwealth of Virginia are superseded, by the laws of the United States of
America.

Prevention of Escheat. If the Committee cannot ascertain the whereabouts of any
persons to whom a payment is due under the Plan, and if, after three (3) years
from the date such payment is due, a notice of such payment due is mailed to the
last known address of such person, as shown on the records of the Committee, and
within three (3) months after such mailing such person has not made written
claim therefor, the Committee, if it so elects, may direct that such payment and
all remaining payments otherwise due to such person be cancelled on the records
of the Plan, and upon such cancellation, Corporation shall have no further
liability therefor.

Separability Clause. The invalidity or unenforceability of any provision of this
Plan shall in no way affect the validity or enforceability of any other
provision.



--------------------------------------------------------------------------------

FIRST VIRGINIA BANKS, INC.

KEY EMPLOYEE SALARY REDUCTION DEFERRED COMPENSATION PLAN



--------------------------------------------------------------------------------

FIRST VIRGINIA BANKS, INC.

KEY EMPLOYEE SALARY REDUCTION DEFERRED COMPENSATION PLAN

TABLE OF CONTENTS

 

     Page No.

ARTICLE I

  

Purpose of the Plan - Effective Date

  

Section 1.01 – Purpose

   3

Section 1.02 - Effective Date

   3

ARTICLE II

  

Definitions

  

Section 2.01 - Beneficiary

   3

Section 2.02 - Board of Directors

   3

Section 2.03 - Committee

   3

Section 2.04 - Compensation

   3

Section 2.05 - Corporation

   4

Section 2.06 - Election Form

   4

Section 2.07 - Employee

   4

Section 2.08 - Employer

   4

Section 2.09 - Highly Paid Employee

   4

Section 2.10 - Insurance Company

   4

Section 2.11 – Participant

   4

Section 2.12 - Pension Trust Plan

   4

Section 2.13 - Plan

   5

Section 2.14 - Plan Year

   5

Section 2.15 - Policy

   5

Section 2.16 - Reduction Period

   5

ARTICLE III

  

Administration

  

Section 3.01 - Administration

   5

ARTICLE IV

  

Eligibility

  

Section 4.01 - Eligibility

   6

ARTICLE V

  

Participation and Deferral

  

Section 5.01 - Participation

   6

Section 5.02 - Deferral of Compensation

   6

ARTICLE VI

  

Benefits

  

Section 6.01 - Normal Retirement Benefits

   7

Section 6.02 - Early Retirement Benefits

   7

Section 6.03 - Benefits Payable Upon a Change in Control

   8



--------------------------------------------------------------------------------

Section 6.04 - Benefits Payable Upon Termination of Participation

   9

Section 6.05 - Pre-Retirement Survivor Benefits

   9

Section 6.06 - Survivor Benefits In Lieu of Retirement Benefits

   9

ARTICLE VII

  

Termination of Participation

  

Section 7.01 - Termination of Participation

   9

ARTICLE VIII

  

Discretionary Purchase of Policies

  

Section 8.01 - Discretionary Purchase of Policies

   10

Section 8.02 - Interest of Participant

   10

ARTICLE IX

  

Termination and Amendment

  

Section 9.01 - Termination and Amendment

   10

ARTICLE X

  

Claims Procedure

  

Section 10.01 - Determination

   11

Section 10.02 - Review

   11

Section 10.03 - Decision Binding

   11

ARTICLE XI

  

Miscellaneous Provisions

  

Section 11.01 - General Undertaking

   11

Section 11.02 - Binds Heirs, etc.

   12

Section 11.03 - No Guarantee of Employment

   12

Section 11.04 - Nonalienation of Benefits

   12

Section 11.05 - Withholding

   12

Section 11.06 - Gender and Number

   12

Section 11.07 - Titles and Headings

   12

Section 11.08 - Governing Law

   12

Section 11.09 - Prevention of Escheat

   12

Section 11.10 - Separability Clause

   13

 

ii



--------------------------------------------------------------------------------

FIRST VIRGINIA BANKS, INC.

KEY EMPLOYEE SALARY REDUCTION DEFERRED COMPENSATION PLAN

PURPOSE OF THE PLAN - EFFECTIVE DATE

- Purpose

The purpose of this Plan is to provide each key Employee of FIRST VIRGINIA
BANKS, INC. or its subsidiaries with the opportunity to receive supplemental
retirement benefits and to provide for the payment of survivor benefits in the
event of his death before the date on which retirement payments-are scheduled to
commence under the Plan. An additional purpose is to establish a method of
paying additional compensation that will aid FIRST VIRGINIA BANKS, INC. and its
subsidiaries in continuing to attract and retain as Employees persons whose
abilities, experience and judgment can contribute to the continued progress of
FIRST VIRGINIA BANKS, INC. and its subsidiaries.

- Effective Date

This Plan shall be effective December 11, 1983.

DEFINITIONS

- Beneficiary

Shall mean the person or persons (including a contingent beneficiary) designated
by a Participant in a Participant Designation Form filed with the Corporation’s
Secretary to receive payments under the Plan after the Participant’s death.

- Board of Directors

Shall mean the Board of Directors of the Corporation, sometimes referred to as
the Board.

- Committee

Shall mean the Executive Committee of the Board.

- Compensation

Shall mean the basic rate of annual remuneration being paid to an Employee. No
bonuses, overtime pay, commissions or other type of additions to basic
remuneration shall be taken into consideration.



--------------------------------------------------------------------------------

- Corporation

Shall mean FIRST VIRGINIA BANKS, INC., and its successors and assigns.

- Election Form

Shall mean a form signed by a Participant pursuant to which the Participant
agrees to a deferral of a specified amount of his Compensation in consideration
of the payment of retirement benefits (or survivor benefits in lieu thereof) in
accordance with the terms of the Plan and his Election Form.

- Employee

Shall mean an individual who is employed by an Employer.

- Employer

Shall mean the Corporation and its subsidiaries.

The term “Employer” shall be used throughout this Plan to designate the
respective Employer entities unless the context demands otherwise, and each
Employer shall be deemed such only as to those Participants who are on its
payroll and in each case only to the extent of the Compensation which it pays to
each of those Participants.

- Highly Paid Employee

Shall mean an Employee who is receiving Compensation equal to or greater than
Forty Seven Thousand Five Hundred Dollars ($47,500) or such other amount as may
be established from time to time by the Board.

- Insurance Company

Shall mean any legal reserve life insurance company which shall issue a Policy
in accordance with ARTICLE VIII of this Plan.

- Participant

Shall mean an Employee who is eligible and becomes covered under ARTICLES IV and
V of this Plan.

- Pension Trust Plan

Shall mean the FIRST VIRGINIA PENSION TRUST PLAN as currently in effect and as
the same may be amended from time to time and any successor thereto or
replacement thereof.



--------------------------------------------------------------------------------

- Plan

Shall mean the Corporation’s Key Employee Salary Reduction Deferred Compensation
Plan, as set forth herein and as it may be amended from time to time.

- Plan Year

Shall mean a .twelve (12) consecutive month period which shall begin on
December 11 and end on December 10.

- Policy

Shall mean any life insurance policy purchased by the Corporation on the life of
a Participant.

- Reduction Period

Shall mean the period of seven (7) Plan Years following the effective date of a
Participant’s Election Form under this Plan.

ADMINISTRATION

- Administration

This Plan will be administered by and under the direction of the Committee. The
Committee shall adopt, and may from time to time modify or amend, such rules and
guidelines consistent herewith as it deems necessary or appropriate for carrying
out the provisions and purposes of the Plan, which, upon its adoption and so
long as in effect, shall be deemed a part hereof to the same extent as if set
forth in the Plan (hereinafter referred to as the “Administrative Guidelines”).
If any matter pertaining to the individual participation of a member of the
Committee comes up for action of the Committee, that member shall be
disqualified to act upon the particular matter, which matter shall be resolved
by the remaining members of the Committee. Any interpretation and construction
by the Committee of any provision of, and the determination of any question
arising under, the Plan the Administrative Guidelines, and any Deferred
Compensation Agreement under the Plan, shall be final and conclusive.

The Corporation shall maintain accurate bookkeeping accounts with respect to
each Participant’s Compensation credited and deferred under his Election Form.



--------------------------------------------------------------------------------

ELIGIBILITY

- Eligibility

Each Highly Paid Employee who is a key Employee designated by the Board (upon
recommendation of management) and who satisfies such medical requirements as the
Committee may impose, shall be eligible to participate in the Plan.

PARTICIPATION AND DEFERRAL

- Participation

An eligible Employee may become a Participant effective only on the first day of
a Plan Year. An eligible Employee becomes a Participant by completing an
Election Form. The Election Form must be executed and filed with the
Corporation’s Secretary before the performance of services for the Plan Year for
which Compensation is to be earned and deferred. Execution of the Election Form
will constitute an election to participate.

An election to participate must be made with respect to a stated amount (which
must be at least One Thousand Dollars ($1,000) and must be in multiples of One
Thousand Dollars ($1,000)) of Compensation to be earned for any Plan Year
covered in the election to participate. An election to participate, once filed,
is irrevocable for the Plan Year in which it is filed. An election to
participate, once filed, applies to Compensation earned in later Plan Years in
which a Participant is an Employee, unless revoked by written notice to the
Corporation’s Secretary within thirty (30) days before the Plan Year.

The amount deferred for each Plan Year for which deferrals are to be made during
the Reduction Period shall equal the amount specified in the Participant’s
initial Election Form. However, a Participant may increase the amount deferred
by entering into a new Election Form for the increased amount, subject to the
approval of the Committee. Execution of a new Election Form will result in a new
Reduction Period for the increased deferral amount. A new Election Form will be
in addition to, and not supersede, any existing Election Form. Participation in
the Plan will be determined separately for each Election Form.

- Deferral of Compensation

The Employer shall defer payment of the Participant’s Compensation as stated in
his election to participate during any Plan Year in which a Participant has an
election to participate in effect. Deferrals shall be made at the time and in
the manner specified in the Participant’s Election Form. Deferrals shall not be
made during any Plan Year for which a Participant has made an election not to
have deferrals made. A Participant may elect- within thirty (30) days before
each Plan Year not to have his Compensation deferred during the next Plan Year
by so notifying (in writing) the Corporation’s Secretary. A Participant may
reinstitute the deferral as of



--------------------------------------------------------------------------------

the beg-inning of any subsequent Plan Year if he so notifies the Corporation’s
Secretary in writing within thirty (30) days prior to the beginning of such Plan
Year. Deferrals shall cease automatically once a Participant has deferred his
Compensation for the number of Plan Years required to be entitled to benefits
under the Plan.

If an Employee’s Compensation while still employed is interrupted during a Plan
Year so that it is impossible for the Participant to defer the total amount that
he elected to defer for that Plan Year, that Plan Year shall be deemed to be a
Plan Year for which the Participant had elected not to have deferrals made. The
amount deferred during such Plan Year shall be applied toward the deferrals to
be made by the Participant for the next Plan Year for which the Participant has
an election to participate in effect, and the amount to be deferred for such
Plan Year shall be automatically adjusted to be the remaining amount necessary
to equal the deferral amount stated in the Participant’s Election Form.

BENEFITS

- Normal Retirement Benefits

A Participant who defers his Compensation for four (4) Plan Years within the
seven (7) Plan Years beginning coincident with or immediately succeeding the
effective date of his Election Form (unless the Participant and the Corporation
agree otherwise) and who is sixty-five (65) years old, shall be entitled to
receive Normal Retirement Benefits under this Plan. Normal Retirement Benefits
shall be payable by the Corporation in fifteen (15) equal annual payments in the
amount specified in the Participant’s Election Form. The first payment shall be
made on the later of the first-day of the month seven (7) Plan Years following
the effective date of the Participant’s Election Form or the first day of the
month following the Participant’s sixty-fifth (65th) birthday, and subsequent
payments shall be made on the same day of each subsequent year.

- Early Retirement Benefits

A Participant who defers his Compensation as specified in his Election Form for
four (4) Plan Years within the seven (7) Plan Years beginning coincident with or
immediately succeeding the effective date of his Election Form and who is
retired and eligible for an earlier retirement benefit under the Pension Trust
Plan shall be entitled to Early Retirement Benefits under this Plan. Early
Retirement Benefits shall be payable by the Corporation in fifteen (15) equal
annual payments in the amount specified in the Participant’s Election Form. The
first payment shall be made on the later of the first day of the month seven
(7) Plan Years following the effective date of his Election Form or the first
day of the month following the date on which the Participant retires under the
earlier retirement provisions under the Plan, and subsequent payments shall be
made on the same day of each subsequent year. A Participant who is receiving
Early Retirement Benefits under this Plan shall not be eligible for Normal
Retirement Benefits under this Plan.



--------------------------------------------------------------------------------

- Benefits Payable Upon a Change in Control

If there is a change in control of the Corporation and a Participant’s
employment is terminated without cause or the Participant voluntarily terminates
employment for good reason at any time after the change in control, whether or
not he has made the deferments required under Section 6.01, he shall
nevertheless receive the Normal Retirement Benefits specified in his Election
Form. Regardless of the above, this provision shall not be effective if an
Employee’s participation in the Plan is terminated before his employment is
terminated.

A change in control shall mean a change of a nature that would be required to be
reported in response to Item 5(f) of Schedule 14A of Regulation 14A promulgated
under the Securities Exchange Act of 1934, as amended (herein after called the
Act) or similar reporting requirement; provided that, without limitation, a
change in control shall be deemed to have occurred if any, person (as that term
is defined in Section 13(d) and 14(d) of the Act) other than the Corporation or
any present Director or Officer of the Corporation is or becomes the beneficial
owner (as that term is defined in Rule 13d-3 under the Act or similar rule),
directly or indirectly, of securities representing twenty-five percent (25%) or
more of the voting power of the Corporation’s then outstanding securities or if
during any two (2) consecutive years the individuals who constitute the Board of
Directors of the Corporation at the beginning of such period should cease to
constitute a majority of the Board, unless the election of each subsequent
Director has been approved in advance by Directors representing at least
two-thirds (2/3) of the Directors then in office who were Directors at the
beginning of the two (2) year period.

For purposes of this Plan, the termination of an Employee shall be considered to
be for cause, whether it occurred by resignation or discharge if the reason for
the termination of employment was the Participant’s proven or admitted
embezzlement, dishonesty, fraud, conviction on a felonious or other charge
involving moral turpitude, all in connection with the Employer’s affairs, or his
own willful or intentional injury to the Employer or its property, or to any of
his fellow Employees in connection with the Employer’s affairs or his conspiracy
against the Employer. The Committee shall make the determination as to whether
the termination is for cause in any case and subject to the claims procedure in
ARTICLE X, such determination shall be binding, final and conclusive on all
concerned. For purposes of this Plan, a voluntary termination shall be
considered to be for good reason if (a) without the express written consent of
the Employee, he is assigned any duties substantially inconsistent with his
positions, duties, responsibilities and status with an Employer as in effect
before the change in control, or his reporting responsibilities, titles or
offices as in effect immediately prior to the change in control are
substantially changed or he is removed from or not re-elected to any of such
positions, except in connection with the termination of his employment for
cause, or as result of his substantial disability or death; (b) the Compensation
of the Employee as in effect immediately prior to the change in control as the
same may be increased from time to time is substantially reduced; and (c) the
Employer requires the Employee without his agreement to be based anywhere other
than the Employer’s principal executive offices, another location within the
Commonwealth of Virginia or another location outside of the Commonwealth of
Virginia that is more than one hundred miles from the location where he is based
immediately prior the change in control, except for required travel on the
Employer’s business to an extent substantially consistent with his business
travel obligations in effect immediately prior to the change in control.



--------------------------------------------------------------------------------

- Benefits Payable Upon Termination of Participation

If a Participant’s participation is terminated under Section 7.01 of this Plan,
he shall receive a lump sum payment of the total amount of his Compensation
deferred plus interest payable at six percent (6%) per annum compounded
annually, computed from the first day of the Plan Year succeeding the date of
deferral and ending on the December 10 preceding the date of payment. If the
Participant’s participation -under the Plan is terminated because of the
termination of his employment, payment shall be made within sixty (60) days
after the first day of the month following his termination of participation. If
the Participant’s participation under the Plan is terminated because of his
failure to make deferments in enough years to make it possible to make the
deferments required under Section 6.01 or 6.02 payment shall be made on the
first day of the month seven (7) Plan Years following the effective date of his
Election Form, unless the Committee in its sole discretion decides to make the
payment at an earlier date.

- Pre-Retirement Survivor Benefits

If a Participant dies before he is sixty-five (65) years old, while he is still
an Employee and before his participation has been terminated, the Participant’s
Beneficiary shall be entitled to receive the pre-retirement survivor benefits
specified in the Participant’s Election Form. If a Participant is entitled to
retirement benefits as a result of a change in control and termination of
employment as described in Section 6.03 of this Plan and payments have not yet
commenced to the Participant as of the date of his death, his Beneficiary shall
nevertheless be entitled to receive the pre-retirement survivor benefits
specified in the Participant’s Election Form. The first payment shall be made as
of the first day of the second month following the Participant’s death and
subsequent payments shall be made on the same day of each subsequent year.

- Survivor Benefits In Lieu of Retirement Benefits

If a Participant dies after he has satisfied the requirements for retirement
benefits under Sections 6.01 or 6.02 but before payments have commenced under
the Plan, the Participant’s Beneficiary-shall nevertheless be entitled to
receive the payments that would have been payable to the Participant under
Sections 6.01 or 6.02, at the same time and in the same form and amount.

If a Participant dies after payments begin under the Plan, the Corporation shall
pay to the Participant’s Beneficiary the remaining payments payable under the
Plan.

TERMINATION OF PARTICIPATION

- Termination of Participation

The failure of a Participant to make deferments in enough Plan Years to make it
possible to make the deferments required under Sections 6.01 or 6.02, or the
termination of a Participant’s status as an Employee for any reason other than
death or change in control, as defined in Section 6.03 of this Plan, before he
is entitled to retirement benefits under Section 6.01 or 6.02, shall result in
the termination of his participation in the Plan. If a Participant’s
participation



--------------------------------------------------------------------------------

under the Plan is terminated because of hi-s failure to make deferments in
enough years to make it possible to make the required deferments under Sections
6.01 or 6.02, his participation shall be considered terminated as of the first
day of the first Plan Year for which no deferrals will be made by the
Participant as a result of which it will no longer be possible for the
Participant to make the required number of years of deferrals. If a
Participant’s participation under the Plan is terminated because of his
termination of employment, his participation shall be considered terminated as
of the date of his termination of employment.

The transfer of a Participant in whole or in part from the payroll of one of the
Employers hereunder to the payroll of one or more of the other Employers
hereunder shall not be construed as a termination of employment for purposes of
this Plan.

DISCRETIONARY PURCHASE OF POLICIES

- Discretionary Purchase of Policies

The Corporation may, but shall not be required to, offset its obligations under
this Plan through the purchase of life insurance on the life of each
Participant. Each Participant agrees to cooperate in the securing of life
insurance on the Participant’s life by furnishing such information as the
Corporation and the Insurance Company may require, taking such physical
examinations as may be necessary and taking any other such action as may be
requested by the Corporation and the Insurance Company to obtain such insurance
coverage. If the Participant refuses to cooperate in the securing of life
insurance, the Corporation shall have no further obligation under this Plan.

- Interest of Participant

Neither the Participant nor any Beneficiary shall have any interest in any
Policy purchased under Section 8.01 nor in any other assets of the Corporation.
The Participant’s and Beneficiary’s only interest hereunder shall be the right
to receive the benefits provided under the Plan. Nothing in this Plan shall be
construed as the creation by the Corporation of an escrow account or trust fund
or as any other form of asset segregation, it being the intention and
understanding of the parties that the Corporation’s obligations under this Plan
shall be unfunded and that the Participant and ,any Beneficiary shall, as to
claims under this Plan, be no more than a general creditor of the Corporation.

TERMINATION AND AMENDMENT

- Termination and Amendment

The Board of Directors of the Corporation reserves in its sole and exclusive
discretion the right at any time, and from time to time, to amend this Plan in
any respect or terminate this Plan without restriction and without the consent
of any Participant or Beneficiary; provided, however, that neither termination
nor any amendment of the Plan may, without written approval of a Participant,
reduce or terminate any benefit to or in respect of a Participant under this
Plan.



--------------------------------------------------------------------------------

Prior to January 1, 1984, the Corporation may revise the benefit amounts
specified in a key Employee’s Election Form. However, such revision shall be
subject to the Employee entering into a new Election Form reflecting the revised
benefit amounts before January 1, 1984. The revised Election Form shall be
effective as of the effective date of the initial Election Form. If the Employee
does not agree to enter into a revised Election Form, the initial Election Form
shall be terminated as of the effective date of the initial Election Form, and
the Corporation shall pay the deferred amount without interest to the Employee
as soon as practicable.

CLAIMS PROCEDURE

- Determination

The Committee shall be responsible for determining all claims for benefits under
this Plan. Within ninety (90) days after receiving a claim, ,the Committee shall
notify a claimant of its decision. If the decision is adverse to the claimant,
the Committee shall advise him of the reasons for the decision, of the Plan
provisions involved, of any additional information he must provide to perfect
his claim and of his right to request a review of the decision.

- Review

A claimant may request a review of an adverse decision by written request to the
Committee made within sixty (60) days after receipt of the decision. The
claimant or his attorney may review pertinent documents and submit written
issues and comments. Within sixty (60) days after receiving a request for
review, the Committee shall notify the claimant in writing of (a) its decision,
(b) the reasons therefor, and (c) the Plan provisions upon which it is based.

- Decision Binding

The decision of the Committee after such review shall be made in the Committee’s
sole and absolute discretion, and shall be final and binding.

MISCELLANEOUS PROVISIONS

- General Undertaking

All parties to this Plan and all persons claiming any interest whatsoever
hereunder agree to perform any and all acts and execute any and all documents
and papers which may be necessary or desirable for the carrying out of this Plan
or any of its provisions.



--------------------------------------------------------------------------------

- Binds Heirs, etc.

This Plan shall be binding upon the heirs, executors, administrators, successors
and assigns, as such terms shall apply, of any and all parties hereto, present
and future.

- No Guarantee of Employment

Nothing contained herein shall be deemed to give any individual the right to be
retained in the service of the Employer or to interfere with the rights of the
Employer to discharge any individual at any time, with or .without cause.

- Nonalienation of Benefits

No benefits payable hereunder may be assigned, pledged, mortgaged or
hypothecated and, to the extent permitted by law, no such benefits shall be
subject to legal process or attachment for the payment of any claims against any
person entitled to receive the same.

- Withholding

Deferrals by a Participant under this Plan and payments made by the Corporation
under this Plan shall be subject to withholding at the time of such deferral or
payment, as shall be required under any income tax or other law, whether of the
United States or any other jurisdiction.

- Gender and Number

The masculine pronoun wherever used herein shall include the feminine gender and
the feminine the masculine, and the singular number as used herein shall include
the plural and the plural the singular, unless the context clearly indicates a
different meaning.

- Titles and Headings

The titles to Articles and headings of Sections or subsections of this Plan are
for convenience of reference and, in case of any conflict, the text of the Plan,
rather than titles and headings, shall control.

- Governing Law

The validity, construction and effect of the provisions of this Plan in all
respects shall be governed and regulated according to and by the laws of the
Commonwealth of Virginia and to the extent the laws of the Commonwealth of
Virginia are superseded by the laws of the United States of America, by-the laws
of the United States of America.

- Prevention of Escheat

If the Committee cannot ascertain the whereabouts of any person to whom a
payment is due under the Plan, and if, after three (3) years from the date such
payment is due, a notice of such payment due is mailed to the last known address
of such person, as shown on the records of



--------------------------------------------------------------------------------

the Committee, and within three (3) months after such mailing such person has
not made written claim therefor, the Committee, if it so elects, may direct that
such payment and all remaining payments otherwise due to such person be
:cancelled on the records of the Plan, and upon such cancellation, Corporation
shall have no further liability therefor.

- Separability Clause

The invalidity or unenforceability of any provision of this Plan shall in no way
affect the validity or enforceability of any other provision.